
	
		II
		110th CONGRESS
		1st Session
		S. 1345
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2007
			Mr. Akaka (for himself,
			 Mr. Lieberman, Ms. Collins, Mr.
			 Levin, Mr. Leahy,
			 Mr. Feingold, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To affirm that Federal employees are protected from
		  discrimination on the basis of sexual orientation and to repudiate any
		  assertion to the contrary.
	
	
		1.Short titleThis Act may be cited as the
			 Clarification of Federal Employment
			 Protections Act.
		2.Discrimination on
			 the basis of sexual orientation prohibited
			(a)RepudiationIn
			 order to dispel any public confusion, Congress repudiates any assertion that
			 Federal employees are not protected from discrimination on the basis of sexual
			 orientation.
			(b)AffirmationIt
			 is the sense of Congress that, in the absence of the amendment made by
			 subsection (c), discrimination against Federal employees and applicants for
			 Federal employment on the basis of sexual orientation is prohibited by section
			 2302(b)(10) of title 5, United States Code.
			(c)AmendmentSection
			 2302(b)(1) of title 5, United States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (D);
				(2)by inserting
			 or at the end of subparagraph (E); and
				(3)by adding at the
			 end the following:
					
						(F)on the basis of
				sexual
				orientation.
						.
				
